DISMISS and Opinion Filed January 25, 2022




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00966-CV

           IN THE INTEREST OF A.I.B. AND B.P.B., CHILDREN

               On Appeal from the 219th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 219-53604-2017

                        MEMORANDUM OPINION
                    Before Justices Myers, Molberg, and Garcia
                            Opinion by Justice Molberg
      Before the Court is the parties’ joint motion to reverse and remand to the trial

court. Agreeing that the trial court erred in dismissing the case, they ask that we

“vacate the Order of Dismissal dated October 22, 2021, reverse the trial court’s

judgment of dismissal, and remand the case to the trial court for further proceedings

as if the Order of Dismissal had not been entered.”

      We grant the motion to the extent that we vacate the trial court’s October 22,

2021 “Order of Dismissal” without regard to the merits and remand this case to the

trial court for further proceedings. See TEX. R. APP. P. 42.1(a)(2)(B).
                /Ken Molberg//
                KEN MOLBERG
                JUSTICE
210966f.p05




              –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE INTEREST OF A.I.B. AND                On Appeal from the 219th Judicial
B.P.B., CHILDREN                             District Court, Collin County, Texas
                                             Trial Court Cause No. 219-53604-
No. 05-21-00966-CV                           2017.
                                             Opinion delivered by Justice
                                             Molberg. Justices Myers and Garcia
                                             participating.

      In accordance with this Court’s opinion of this date, we VACATE the trial
court’s October 22, 2021 Order of Dismissal without regard to the merits and
REMAND this case to the trial court for further proceedings.

      Subject to any agreement between the parties, we ORDER that appellee Lynn
Bishoff recover her costs of this appeal from appellant Michael Bishoff.


Judgment entered this 25th day of January, 2022.




                                       –3–